Citation Nr: 1708297	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-43 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for broken ribs.

2.  Entitlement to service connection for residuals of broken right arm/wrist.

3.  Entitlement to service connection for a sternum injury.

4.  Entitlement to an effective date earlier than November 17, 2008, for the grant of service connection for bilateral pes planus.  

5.  Entitlement to an initial compensable disability rating for bilateral pes planus.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Roger Hale, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of October 2009 and December 2014 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  

In October 2014, the Board reopened and remanded the issues of service connection for sternum injury, broken ribs, and residuals of a broken right arm/wrist.  The Board also granted service connection for bilateral pes planus and granted a 20 percent rating for status post fracture of the left great toe.  

Upon remand, the RO issued a rating decision in December 2014 pursuant to the Board's decision.  The RO granted service connection for bilateral pes planus with an evaluation of zero percent effective November 17, 2008.  The Veteran has since perfected his appeal as to the initial disability rating assigned and the effective date for the award of service connection.  Thus, those two issues are now before the Board.  

In its decision, the October 2014 Board noted that an August 2014 report from a private doctor reasonably raised a claim for entitlement to a TDIU based on multiple service-connected disabilities, the ratings of which are mostly not present on appeal.  Therefore, the Board referred the issue to the RO for appropriate action.  At present, in light of the grant of service connection for pes planus, which is now before the Board as an initial rating issue, the issue of entitlement to a TDIU is a component of the appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of service connection for the sternum, ribs, and right arm and wrist are granted herein below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The Veteran was injured during service, including in a motor vehicle crash, and his current diagnoses in the sternum, ribs, and right wrist are related to those injuries.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a disability manifested by old healed fracture deformities involving the right first, second and third ribs laterally, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria to establish service connection for a disability manifested by costochondritis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria to establish service connection for a disability manifested by right wrist sprain and old healed metacarpal fracture are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran maintains that he has disabilities in the sternum, ribs, and right arm/wrist that are a result of a motor vehicle accident (MVA) during service in 1977.  Board Hr'g Tr. 5.  He also remembers breaking his right wrist in Okinawa in July 1976.  Board Hr'g Tr. 8-9.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion
  
Here, in applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claims.  

First, there is no material dispute that current conditions have been diagnosed.  Regarding the ribs, a December 2015 VA examination shows a diagnosis of old healed fracture deformities involving the right first, second and third ribs laterally.  Regarding the sternum, the same VA examiner, plus a private examiner in August 2014, diagnosed costochondritis.  Regarding the right wrist, the December 2015 VA examiner diagnosed wrist sprain, chronic; status healed fracture metacarpal.  Accordingly, the existence of a present disability for each claim is established.  

Next, it is not reasonably in dispute that the Veteran was injured during service.  Regarding the ribs, the Veteran was treated in June 1975 for complaints of pain in the right mid of ribs.  Regarding the right arm and wrist, the Veteran was treated in March 1976 for complaints of pain in his right hand for one day after falling off a horse.  X-rays were recommended.  The service treatment records (STRs) do not reflect the results of the x-rays, but there is a contiguous page that is unreadable due to poor archiving quality of that record.  Thus, the Board cannot determine if that record contains the x-ray results.  The Veteran was also treated on multiple occasions beginning in July 1976 for complaints of wrist pain, which was ultimately diagnosed as a fracture.  He had fallen on the arm while in Okinawa.  The STRs at this point appear to show that the left wrist was injured, but these pages are also difficult to read and could reflect the right wrist.  (At his Board hearing, the Veteran maintained that it was his right wrist and not his left wrist that was injured in this accident.  See Board Hr'g Tr. 8-9.).  

Regarding all of claims, the Veteran was also treated in November 1977 after an MVA.  The police report shows that the Veteran struck another car, which was attempting to turn left in front of him.  Alcohol was not at issue.  The associated emergency room records show that the Veteran complained of multiple injuries, including an injured right hand and hitting his chest on the steering wheel.  X-rays at that time did not reveal any fractures.  These STRs establish in-service injuries.  

Finally, the evidence tends to make it at least equally likely that the current diagnoses are related to the injuries during service.  On this question, there is some conflicting evidence.  

Favorable to the claim, the medical records include treatment in April 1985 for complaints of a history of injury to the sternum in service in 1976.  The Veteran reported that he had had pain to the sternum for the past year.  X-rays were negative, but physical examination showed chest wall tenderness, and the assessment was status post injury to the sternum, probably arthritis pain.  On follow-up several days later in April 1985, the Veteran again complained of pain, and he again reported the MVA seven years prior where he had hurt his sternum.  The diagnosis symptoms "probably [secondary] to old MVA chest injury."  This evidence shows that the Veteran had complaints many years ago which he related to the injury during service, and a medical professional appears to have agreed.  Accordingly, this is some evidence tending to increase the likelihood of a nexus to service.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Also favorable, a private examiner reviewed the Veteran's case in August 2014.  He concluded that it is as likely as not that the Veteran's conditions are service connected.  The examiner explained that the Veteran had "an obvious severe contusion with fractures of his ribs," and the fracture of "the cartilage of the xiphoid process of his sternum caus[ed] costochondritis, which really never healed causing severe pain with deep breathing and moving his arms and has continued since the accident."  The examiner also found that, in the MVA, the Veteran had fractured his right wrist, he was treated with a cast, and he still had pain, decreased range of motion, and traumatic arthritis in the right wrist.

The Board notes that this private examiner's opinion is probative, although the probative value is lessened by the imprecise medical history relied on by the examiner.  For example, the STRs do not show the injuries with the degree of certainty indicated by the examiner.  There is, for instance, no indication of treatment with a cast for the right wrist after the MVA.  Nor do the STRs establish the rib fractures with as much certainty as indicated by the examiner.  Moreover, to the extent the examiner was substantially relying on the Veteran's own account of his in-service injuries and treatment, the examiner did not take into consideration the numerous indications that the Veteran is not a reliable historian (as reflected in the VA medical records).  Nonetheless, this examiner's opinion is still some further evidence tending to increase the likelihood of a nexus to service.  

In conflict with this favorable evidence, a VA examiner reached a negative opinion in December 2015, indicating that the Veteran's diagnoses were less likely as not related to service.  This examiner's opinion, like the private examiner's opinion, is also based on an imprecise factual foundation.  Most notably, the VA examiner relied on an absence of evidence of chronicity of sternal problem during service.  The examiner, however, did not take into consideration the post-service treatment in 1985 showing complaints of sternum pain, at which time the Veteran, even then, attributed to the in-service MVA.  The examiner also relied on a conclusion that the STRs did not show any fractures of the ribs or right wrist during service, but the examiner did not take into account the multiple pages in the STRs which are unreadable or very difficult to read.  Thus, the examiner's reliance on an absence of evidence is of questionable validity.  

In light of the relative probative value of this evidence, the Board can identify no compelling reason to find the VA examiner's opinion more probative than the 1985 medical opinion and the August 2014 private opinion on the nexus element.  Consequently, the Board finds that the evidence is in equipoise on the nexus element, and the benefit of the doubt applies.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In light of the foregoing, after resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claims, including the nexus requirement.  Accordingly, service connection is warranted for these three disabilities.


ORDER

Service connection for old healed fracture deformities involving the right first, second and third ribs laterally, is granted.  

Service connection for costochondritis is granted.   

Service connection for right wrist sprain and old healed metacarpal fracture is granted.  

REMAND

The following three claims must be remanded for a Board hearing:  an earlier effective date for the award of service connection for bilateral pes planus; an increased initial rating for bilateral pes planus; and a TDIU.  

The Veteran filed a VA Form 9 in September 2016 perfecting his appeal as to these issues.  In the form, he marked that he wanted a Board hearing by live videoconference.  At present, that hearing has not been scheduled.  

Accordingly, these issues are REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  He and his representative must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


